Exhibit 10.4

 

LOGO [g736250g1.jpg]

 

June 13, 2014   VIA E-MAIL

Employee Name and Address

Re: Salary Deferral Opportunity for June 2014

Dear [Employee Name]:

As you know, we are working on a strategic partner transaction with JXTC in
China that would involve the sale of our interest in the Cameroon project. We
are making progress, but it would take additional time to close and is subject
to a variety of conditions and approvals.

We are also working on possible transactions involving our other projects, as
well as raising additional financing for the company.

Under the circumstances, we are seeking to reduce the company’s expenditures.

As part of that effort, we are presenting to you and all other salaried
employees a VOLUNTARY opportunity with respect to the June payroll, as follows:

1. You may, if you choose to do so, defer one-half of your base salary
compensation for the month of June 2014. If you desire to defer more than this
up to your full base salary compensation for June 2014, you are also welcome to
do so (but in all events you must receive on a current basis enough of your base
salary to cover mandatory tax and other withholdings as estimated by the company
in its sole discretion on a good-faith basis).

2. Any amount that you defer would be payable to you, along with an additional
payment equal to 200% of the amount deferred (the “Deferral Inducement Amount”),
on the earlier of the following: (a) receipt of proceeds from JXTC or from any
other entity from the sale of our interest in the Cameroon project,
(b) consummation of the acquisition of the Company by another company,
(c) receipt of proceeds from a significant financing in an amount expected to be
sufficient to cover the company’s cash requirement for at least 6 months, or
(d) March 14, 2015. We presently anticipate that the sale event involving JXTC
or any other entity, or any acquisition of the Company, or any financing event,
if they occur, may not be for a number of months.

I want to emphasize that the deferral opportunity described above (the “Deferral
Opportunity”) is subject to your acceptance, and is entirely VOLUNTARY.

 

1



--------------------------------------------------------------------------------

If you desire to accept the Deferral Opportunity, please complete the attached
Salary Deferral Election and return it to Shelia Short by 5:00 p.m. (MT),
June 18, 2014. If you do not return the Salary Deferral Election to Shelia by
that time, we will assume that you decided to not participate in the Deferral
Opportunity.

Thank you very much for your consideration.

 

Best regards, Michael Mason CEO

Attachment: Salary Deferral Election Form

 

 

2



--------------------------------------------------------------------------------

Salary Deferral Election

I,                      (print your name), hereby elect to take advantage of the
“Deferral Opportunity” set forth in the accompanying letter sent to me by Geovic
Mining Corp. (the “Company”), dated June 13, 2014 (the “Letter”). My deferral
election is as follows:

1. I hereby elect to defer     % (print clearly the whole percentage of June
2014 salary you wish to defer) of my base salary for the month of June 2014 (the
“Deferral Amount”). I understand that the Deferral Amount can be no less than
50% of my base salary for the month and may be up to the full amount of my base
salary for the month, but that in all events I will receive on a current basis
enough of my base salary for June 2014 to cover my mandatory tax and other
withholdings as estimated by the Company in its sole discretion on a good-faith
basis.

2. I understand and agree that the Deferral Amount and the Deferral Inducement
Amount (as defined in the Letter) would be paid at the time or times set forth
in the Letter.

3. I have read the Letter and reviewed the Deferral Opportunity in its entirety.
I have been given the opportunity to consult with tax, legal, and financial
advisors prior to making this deferral election.

4. I am making this base salary deferral on a VOLUNTARY basis and of my own free
will. The Company has not pressured me in any way to make or refrain from making
this deferral election.

5. I understand that the Deferral Amount and the Deferral Inducement Amount will
be paid from the general assets of the Company, and no cash or other property
will be held in trust or set aside for me in any way. I understand further that
I will have no special claim to any of the Company’s assets as a result of this
deferral election. My right to receive the amount I defer and to receive the
Deferral Inducement Amount shall be no greater than a general, unsecured
creditor of the Company, and will be wholly dependent on the Company’s ability
to pay such amounts as and when they come due.

6. I understand and agree that the Letter and this Salary Deferral Election
constitute an amendment to any employment agreement, offer letter, or similar
agreement that I may have with the Company, and that the terms and conditions of
the Letter and of this Salary Deferral Election supersede any inconsistent terms
of such other agreements.

7. I understand and agree that all other terms and conditions of any employment
agreement, offer letter, or similar agreement that I may have with the Company
shall remain in full force and effect.

8. I understand and agree that the Letter, the Deferral Opportunity, and this
Salary Deferral Election are intended to be exempt from the requirements of the
Employee Retirement Income Security Act of 1974, as amended, as well as the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended. I
understand and agree that I am solely responsible for any tax consequences that
may apply to me based on the arrangement created by the Letter, the Deferral
Opportunity, and this Salary Deferral Election.

 

- 1 -



--------------------------------------------------------------------------------

This Salary Deferral Election is hereby executed by the Employee identified
below, on the date set forth below.

 

 

Employee Signature

 

Print Employee Name

 

Date

Accepted and agreed to by the Company: Geovic Mining Corp. By:  

 

Title:  

 

Date:  

 

 

- 2 -